*711SUMMARY ORDER
UPON DUE CONSIDERATION of this petition for review of the order of the Board of Immigration Appeals (“BIA”), it is hereby ORDERED, ADJUDGED AND DECREED that the petition for review is DENIED.
Ai Qin Lin petitions for review of the BIA’s decision denying her motion for reconsideration. We assume the parties’ familiarity with the underlying facts and procedural history.
We review the BIA’s denial of a motion for reconsideration for an abuse of discretion. See Khouzam v. Ashcroft, 361 F.3d 161, 165 (2d Cir.2004). Petitioner claims that the BIA abused its discretion in denying her motion for reconsideration when the BIA failed to consider her “new” argument that the Immigration Judge (“IJ”) relied too heavily on the State Department’s County Report (“County Report”). This argument, however, was presented to the BIA in her initial appeal. As a result, the BIA did not abuse its discretion in stating that it had previously considered all the claims raised in her motion; nor did the BIA abuse its discretion in declining to revisit those claims. Petitioner has identified no factual or legal basis in her petition for this Court to conclude that the BIA abused its discretion in refusing to reconsider its decision.
For the foregoing reasons, the petition for review is DENIED.